KIRKPATRICK, District Judge.
This matter comes before the court on exceptions to the order of the referee refusing to allow to the bankrupts an exemption of $200 out of the partnership assets. The statute of the state of New Jersey, title “Executions” (Gen. St. p. Í421, § 35), provides that goods and chattels of every kind, not exceeding in value two hundred dollars, the property of any debtor having a family resident in this state, shall be reserved for the use of the family, and shall not be liable to be seized in execution. The goods and chattels exempted by the act must be the property of the debtor, and such as, but for the act, would be liable to be seized and sold in payment of his individual debts. When partnership assets are levied upon to satisfy the individual debt of one of the partners, there is taken and sold, not the goods and chattels themselves, but the interest of the debtor in a joint or partnership property. The sale is made subject to the partnership debts, and the purchaser takes only what would be due the debtor on a settlement of the partnership affairs. Each partner is entitled to have all the assets of the partnership applied to the payment of its debts, because he is individually liable to have any deficiency made out of his private estate. To this effect are all the decisions in New Jersey. The finding of the referee will be affirmed.